DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments, filed 04/21/2022, with respect to 35 USC § 102 and 103 rejections have been fully considered and are persuasive.  The 35 USC § 102 and 103 rejections of the claims have been withdrawn. 

Reasons for Allowance
3.	Claims 1-20 are allowed.

4.	The following is an examiner’s statement of reasons for allowance: the present invention is directed to a COMMUNICATION SYSTEM, COMMUNICATION APPARATUS, AND CONTROL METHOD USING WIRELESS COMMUNICATION.
5.	Specifically, the Examiner found neither prior art cited in its entirety, nor based on the prior art of record as shown on the accompanying PTO-892, found any motivation to combine any of the said prior that teaches:
a.	Claims 1, 18 and 19: “. . . wherein the substrate is positioned so that the one surface side faces forward of the communication apparatus and another surface side faces a shield member for blocking a radio wave.”  
b.	Regarding claims 2-17, 20, the instant claims are dependent on allowable claim and are thus allowable.

6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Cited Art
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Kulkarni et al. (US 2020/0404357) discloses an antenna 175 can typically consist of an arrangement of electrical conductors that are electrically connected to each other to create a body of the antenna 175. The body of the antenna 175 is electrically coupled to the transceiver 124.
	KANZAWA et al. (US 2016/0191739) discloses an image forming apparatus comprising: a sensing unit configured to sense a user and an obstacle blocking the user's passage, and measure positions of the sensed user and the sensed obstacle.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN H NGUYEN whose telephone number is (571)270-1229. The examiner can normally be reached M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y Poon can be reached on (571)272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLEN H NGUYEN/Primary Examiner, Art Unit 2675